DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 93, 97, 100-108 and 111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 9, 11, 14, and 16-18 of U.S. Patent No. 10859685. Although the claims at issue are not identical. The independent claims 93, 105 and 111, they are not patentably distinct from each other because they merely differences sets of the claims, and rewrite the sentences in commonly understood in the art with the same meaning as a first sensor unit and a second sensor unit are a first emitter/detector unit and a second emitter/detector unit. The feature of “determining whether to take one or more further actions based on comparing the calibration rule with a previous generated calibration rule” also disclose in the claim 11. The claims in the patent cover all the claimed invention in the present application as recited in the claims 93, 105 and 111. Other dependent claims 97, 100-104, 106-108 of the present application are disclosed by claims 1-8, 14, 17 and 18 of the patent reference US 10859685. 
Claims 98-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 10, 11 and 16 of U.S. Patent No. US 10859685 (Wu et al) in view of US 10120068 (Wu et al). The reference patent US 10859685 disclose the features of the claimed invention as indicated above, but silent about comprises creating a tree-structured data structure for at least one of the first or second point clouds; wherein the tree-structured data structure comprises a K-dimensional (KD) tree data structure. However the patent reference number US 10120068 discloses .
 	Claims 94-96 and 109-110 and 112 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 10, 11 and 16 of U.S. Patent No. US 10859685 (Wu et al) in view of US 10436884 (Wu et al). The patent reference US 10859685 disclose the features of the claimed invention as indicated above, but silent about comprising a difference between the calibration rule and the previously generated calibration rule with a threshold and determining to take the one or more further actions when the difference between the calibration rule and the previously generated calibration rule exceeds the threshold comprises at least one of issuing a warning to be provided to a user of the mobile platform; or initiating a safety mechanism to restrict navigation or other functions of the mobile platform. However the patent reference number 10436884 discloses these limitations in column 13, lines 51-65. It would have been obvious to one skill in the art to apply the calibration process as taught by US 10436884 into the patent number US 10859685, since they both in the same field of area, to address the claimed invention in the present application regarding to the threshold in comparing and determining to take the action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kitamura et al (US 9207069) discloses device for generating a three-dimensional model based on point cloud data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865